Exhibit DATED December 27, 2007 CME Development Corporation - and - Adrian Sarbu CONTRACT OF EMPLOYMENT CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS PURSUANT TO SECTION 1 OF THE EMPLOYMENT RIGHTS ACT 1996 (the “Contract”) Name and Address of Employer: CME Development Corporation c/o Aldwych House, 81 Aldwych, London, WC2B 4HN (the “Company”) Name and Address of Employee: Adrian Sarbu, residing at 230 Calea Dorobontilar, Sector 1, Bucharest, Romania Date this Contract takes effect: October 17, 2007 1 COMMENCEMENT OF EMPLOYMENT 1.1 Your employment with the Company shall commence on October 17, 2007and shall expire on December 31, 2009, subject to the provisions of clause 7 of this Contract providing for earlier termination of this engagement in certain circumstances. 1.2 You represent and warrant that you are not bound by or subject to any contract, court order, agreement, arrangement or undertaking which in any way restricts or prohibits you from entering into this Contract or performing your duties under it. 2 JOB TITLE AND DUTIES 2.1 Your job title is Chief Operating Officer reporting to the Chief Executive Officer of the Company. 2.2 Your main duties are: 2.2.1 working with the Chief Executive Officer of the Company to establish an annual business plan for Central European Media Enterprises Ltd. (“CME Ltd.”) and/or any Associated Company (as defined below) (together, the “CME Group”); 2.2.2 management of all broadcasting and non-broadcasting operations of the CME Group; 2.2.3 being responsible for all operating executives of the CME Group, all of whom shall report to you; and 2.2.4 undertaking such additional tasks in respect of the business of the Company as the Chief Executive Officer of the Company directs from time to time. 2.3 In addition to your main duties you will be required to carry out such other duties consistent with your position as the Company may from time to time reasonably require. 2.4 You shall use your best endeavours to promote and protect the interests of the CME Group and shall not do anything that is harmful to those interests. 1 3 PLACE OF WORK 3.1 You will be based in the offices of the CME Group in Prague or Bucharestor at such other place as the Company may from time to time reasonably require. 3.2 The duties of this appointment shall relate primarily to the countries in which the CME Grouphas operations or holds interests in television stations.You may also be required to travel to other destinations from time to time as reasonably required by the Company for the proper performance of your duties. 4 REMUNERATION 4.1 For the period from October 17, 2007 to December 31, 2007, you shall be entitled to Euro 10,976, payable on or about the 20th day of January2008 by credit transfer into your bank account after all necessary deductions for relevant taxes and national insurance. 4.2 From January 1, 2008, your basic salary is Euro 423,000 per year, payable in equal monthly instalments in arrears or on or about the 20th day of each month by credit transfer into your bank account after all necessary deductions for relevant taxes and national insurance. 4.3 From January 1, 2008, you shall be entitled to earn an annual incentive bonus equal to Euro 846,000 (the “Bonus”) and additional bonus equal to Euro 423,000 (the “Additional Bonus”), as provided below.The Bonus shall be payable in the event that Actual EBITDA in respect of any financial year of CME Ltd. is equal to Target EBITDA. The Additional Bonus shall be payable in the event that Actual EBITDA is at least 105% of Target EBITDA in respect of such financial year.For purposes hereof, “Target EBITDA” and “Actual EBITDA” shall be calculated as follows: Target EBITDA Eb – Cb, where Eb Segment EBITDA for broadcast operations set forth in the annual budget of CME Ltd. approved by the Board for the financial year to which such Bonus or
